

PURCHASE AGREEMENT - OWNERSHIP INTERESTS
 
The undersigned, TPG, L.L.C., a Louisiana limited liability company (“Seller”),
is the owner of all right, title and interest in 49 shares of common stock of
Assured Pharmacies, Inc. (the “Company”), a Louisiana corporation, which equates
to 49% of the total issued and outstanding common stock of the Company (the
“Ownership Interests”). The Effective Date of this Agreement shall be December
15, 2006.
 
In consideration of the premises and the mutual covenants and conditions herein
contained, Seller hereby agrees with Assured Pharmacy, Inc., a Nevada
corporation (“Buyer”) as follows:
 
1. Agreement to Sell and Purchase Ownership Interests. Seller hereby sells to
Buyer, and Buyer hereby purchases from Seller, upon the terms and conditions
hereinafter set forth, the Ownership Interests for consideration consisting of:
 
    (A)  50,000 restricted shares of the Buyer’s common stock (“Shares”). The
Shares shall be restricted for a period of not more than one (1) year from the
date such Shares are transferred to Seller;
 
    (B)  The sum of $460,000 payable as follows:
 

(i)   $15,000 payable on or before December 15, 2006;

 
(ii)  
Eleven (11) consecutive monthly installments of $5,000 payable on or before the
15th of each month commencing in January 2007 through November 2007;

 

(iii)  
Fourteen (14) consecutive monthly installments of $15,000 payable on or before
the 15th of each month commencing in December 2007 through January 2009; and

 

(iv)  
$180,000 payable together with interest at the rate of prime plus 2% per annum
commencing from the date of this Purchase Agreement payable on or before
February 15, 2009. Interest shall accrue as of the effective date of this
Agreement, which shall be the date first stated above.

 
The Buyer shall execute a promissory note (“Note”) in favor of Seller evidencing
the obligations specified in Section 1(B) hereof. The Note is attached hereto as
Exhibit A, made a part of this Agreement, and is incorporated herein by
reference. The Buyer shall have to option to prepay some or all of the agreed
upon consideration without incurring any penalty. Payment shall be made by check
payable to TPG, L.L.C. and shall be transmitted by Buyer via overnight courier
for delivery not later than the 15th day of the month and addressed to:
 

--------------------------------------------------------------------------------


 
TPG, L.L.C.
C/O James P. Kovata
Sullivan, Stolier & Resor (A Professional Law Corporation)
909 Poydras Street, Suite 2600
New Orleans, Louisiana 70112-4000
 
If the 15th day of the month shall fall on a weekend or a legal holiday observed
by the United States Government, then such payment must be received by the first
business day following the weekend or legal holiday. Payment shall be deemed
received upon the date it is actually received at the above referenced address,
as long as such check is not returned to Seller as being not payable. In the
event the check is returned as being not payable, or in the event such check is
not received at the referenced address within five (5) days after it is due,
Purchaser shall pay (without demand or notice) a late fee in the amount of five
percent (5%) of the payment that is overdue.
 
2. Conditions Precedent to Buyer’s Obligation to Purchase. The Buyer’s
obligation to purchase the Ownership Interests and take other actions required
by this Purchase agreement is subject to the each of the following conditions:
 
    (A)  The resignation of A.J. LaSota as the Company’s President/C.E.O. and as
a manager and/or member of the Company’s board of directors, and
 
    (B)  The resignation of William Davis as a manager and/or member of the
Company’s board of directors.
 
3. Security Agreement.
 
A. Buyer hereby pledges, grants a security interest in, mortgages, and
collaterally assigns and transfers to Seller, as security for the performance in
full when due of all obligations and the payment of all indebtedness contained
herein and in the Note, all of Buyer’s right, title and interest in and to the
Ownership Interests. Buyer shall hereby be deemed to have delivered to Seller
the certificate evidencing ownership of the Ownership Interests after the
Ownership Interest has been re-issued in the Buyer’s name pursuant to the sale
addressed in Section 1 above (the “Ownership Interest Certificate”).


B. Upon complete satisfaction of the obligations contained herein and upon
satisfaction of the Note, Seller shall promptly return to Buyer the Ownership
Interest Certificate and any other documents evidencing ownership or rights to
stock in the Company subsequently transferred to Seller pursuant to this
Agreement.


C. So long as Buyer is not in default of the Note or this Agreement, Buyer shall
retain all voting rights with respect to the Ownership Interest. In the event of
default of the Note or this Agreement, Seller shall have the right to vote the
Ownership Interest and to exercise any and all additional corporate rights which
a shareholder of the Company may exercise; provided however, that under no
circumstances shall Buyer amend the Company’s articles of incorporation or
otherwise change the Company’s state of incorporation. 
 
2

--------------------------------------------------------------------------------


 
D.  Buyer and Seller’s rights and duties with regard to the Security Agreement
granted herein, including, but not limited to, the parties’ rights and duties in
the event of Buyer’s default under the Note or this Agreement, shall be governed
by Article 9 of the Uniform Commercial Code.


E. Purchaser represents and warrants that, under no circumstances, shall
Purchaser subject the Ownership Interests in the Company to any form of security
agreement whatsoever other than the security interest granted to Seller under
the terms of this Agreement.
 
4. Seller's Representations and Warranties. Seller hereby represents and
warrants that Seller has legal title to the Ownership Interest, free and clear
of all liens, pledges, or encumbrances of any kind, nature, or description, with
full and unrestricted legal power, authority, and right to enter into this
Purchase and Sale Agreement (“Agreement”), to transfer and deliver the Ownership
Interest to Buyer pursuant hereto.  Hereafter, Buyer will be the owner of the
Ownership Interest and receive legal title to such Ownership Interest, free and
clear of all liens, claims, pledges, or encumbrances of any kind, nature, or
description, excepting only those restrictions contained in the Bylaws and
Articles of Incorporation.  Seller does not retain any further right, title or
interest in the Company whatsoever, except as specified herein. Seller covenants
and agrees to warrant and defend the title to the Ownership Interest sold and
conveyed to Buyer against all adverse claims. With respect to Seller’s receipt
of the Shares as consideration for the Ownership Interest, Seller further
represents and warrants as follows:



(A)  
An investment in the Buyer is highly speculative and only investors who can
afford the loss of their entire investment should consider investing in the
Buyer and the Shares;




(B)  
Seller has such knowledge and experience in finance, securities, investments,
and other business matters so as to be able to protect its interests in
connection with this transaction;




(C)  
Seller is an "Accredited Investor" as such term is defined in Rule 501 of
Regulation D promulgated under the United States Securities Act of 1933, as
amended.




(D)  
Seller hereby acknowledges that this offering of Shares has not been reviewed by
the United States Securities and Exchange Commission ("SEC") and that the Shares
are being issued by the Company pursuant to an exemption from registration
provided by Section 4(2) of the Securities Act of 1933 and that the stock
certificate evidencing the Shares received by Seller will contain a legend in
substantially the following form:



3

--------------------------------------------------------------------------------


 
THE STOCK REPRESENTED BY THIS CERTIFICATE HAS BEEN ACQUIRED FOR INVESTMENT AND
HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY APPLICABLE
STATE SECURITIES LAWS.  WITHOUT SUCH REGISTRATION, SUCH SECURITIES MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED AT ANY TIME WHATSOEVER UNLESS IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY REGISTRATION IS NOT REQUIRED FOR SUCH
TRANSFER AND THAT SUCH TRANSFER WILL NOT BE IN VIOLATION OF THE APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER.



(E)  
Seller is acquiring the Shares as principal for Seller’s own benefit and with
the intent to hold the same indefinitely for investment purposes and not with a
view to resale or distribution;




(F)  
Seller is not aware of any advertisement of the Shares.

 
Seller’s representations, warranties, and duties contained in the Agreement
shall survive the execution and delivery hereof and the delivery of Shares and
Ownership Interest.


     5.  Buyer’s Representations and Warranties.  Buyer represents and warrants
to the Seller that:


(A)   Buyer is a corporation duly organized, existing and in good standing under
the laws of the State of Nevada and has the corporate power to conduct the
business which it conducts and proposes to conduct.


(B)    Upon issue, the Shares will be duly and validly issued, fully paid and
non-assessable common shares in the capital of the Buyer.


6. Mutual Release.  Except with respect to the terms and conditions contained in
this Agreement, Seller hereby releases, remises, acquits and forever discharges
Buyer, and Buyer hereby releases, remises, acquits and forever discharges
Seller, and their related or controlled entities, and all of their directors,
officers, members, managers, partners, employees, servants, attorneys, assigns,
heirs, successors, agents and representatives, past and present, and the
respective successors, executors, administrators and any legal and personal
representatives of each of the foregoing, and each of them, from any and all
claims, demands, actions, causes of action, debts, liabilities, rights,
contracts, obligations, duties, damages, costs, expenses or losses, of every
kind and nature whatsoever, and by whomever asserted, whether at this time known
or suspected, or unknown or unsuspected, anticipated or unanticipated, direct or
indirect, fixed or contingent, or which may presently exist or which may
hereafter arise or become known, in law or in equity, in the nature of an
administrative proceeding or otherwise, for or by reason of any event,
transaction, matter or cause whatsoever. The parties, and each of them, hereby
further
 
4

--------------------------------------------------------------------------------


 
acknowledge and agree that the nature, extent and results of any claims of
either of the parties against the other party may not now be known, anticipated
or fully appreciated, but that the parties have entered into this Agreement in
consideration of and in reliance upon the release provisions herein extending to
claims which are presently not known or suspected to exist at the time of the
execution of this Agreement. It is understood by the Buyer and the Seller
(individually, each a “Party” and collectively, the “Parties”) that the facts
with respect to which the foregoing release is given may hereafter turn out to
be other than or different from the facts now known to a Party or the Parties or
believed by a Party or the Parties to be true, and each Party therefore
expressly assumes the risk of the facts turning out to be so different and
agrees that the foregoing release shall be in all respects effective and not
subject to termination or rescission by any such difference in facts. 
 
7. General. This Agreement shall bind and inure to the benefit of Seller, Buyer,
and their respective successors and assigns. The terms and provisions of this
Agreement may not be modified or amended, or any of the provisions hereof waived
except, in the case of modification and amendment, pursuant to the written
consent of the parties to this Agreement, and, in the case of waiver, pursuant
to a writing by the party so waiving. This Agreement constitutes the entirety of
the agreement between the parties. This Agreement may be executed by one or more
of the parties on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument; in making proof of this Agreement, it shall not be necessary to
produce or account for more than one counterpart thereof executed by the party
to be charged. Section headings in this Agreement are for convenience of
reference only.


Dated this 12th day of December, 2006.




Assured Pharmacy, Inc. (“Buyer”)
 
/s/ Robert DelVecchio
by: Robert DelVecchio
its: Chief Executive Officer
 
TPG, L.L.C. (“Seller”)
 
/s/ William Davis
by: William Davis
its: Manager

 
 
5

--------------------------------------------------------------------------------


 
PROMISSORY NOTE


$460,000
December 15, 2006

 
FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFCIENCY OF WHICH IS
ACKNOWLEDGED, Assured Pharmacy, Inc. ("Maker") hereby promises to pay to the
order of TPG, L.L.C. ("Holder") at Las Vegas, Nevada, or at such other place as
Holder shall designate, the sum of Four Hundred Sixty Thousand Dollars
($460,000) payable as follows:
 

(i)  
$15,000 payable on or before December 15, 2006;

 

(ii)  
Eleven (11) consecutive monthly installments of $5,000 payable on or before the
15th of each month commencing in January 2007 through November 2007;

 

(iii)  
Fourteen (14) consecutive monthly installments of $15,000 payable on or before
the 15th of each month commencing in December 2007 through January 2009; and

 

(iv)  
$180,000 payable together with interest at the rate of prime as reported in the
Wall Street Journal plus 2% per annum commencing from the date of this Purchase
Agreement payable on or before February 15, 2009. Interest shall accrue as of
the effective date of this Agreement, which shall be the date first stated above



In the event of Maker’s failure to pay when due any amount of principal under
this Note, Maker shall be in default hereunder when and if such failure is not
cured in full within thirty (30) days following delivery of written notice
thereof from Holder to Maker.  The total unpaid principal balance under this
Note shall, at the option of the Holder, become due and payable in full in the
event that Maker fails to pay any past-due amount of principal under this Note
within thirty (30) days following delivery of written notice as set forth above.


This Note may be prepaid, in whole or in part, at any time and without penalty.


The obligations of Maker under this Note are secured by a first lien and
security interest in all of Maker’s right, title and interest the assets of
Maker as more particularly described in that certain Security Agreement,
executed and delivered contemporaneously herewith.


Maker hereby acknowledges that, notwithstanding any agreement securing this
Note, this Note shall not be considered a “non-recourse” obligation.


Interest shall be computed on the basis of a 365-day year or 366-day year as
applicable, and actual days lapsed. Maker shall have the privilege of prepaying
the principal under this Note in whole or in part, without penalty or premium at
any time. All payments hereunder shall be applied first to interest, then to
principal.


All parties to this Note hereby waive presentment, dishonor, notice of dishonor
and protest. All parties hereto consent to, and Holder is hereby expressly
authorized to make, without notice, any and all renewals, extensions,
modifications or waivers of the time for or the terms of payment of any sum or
sums due hereunder, or under any documents or instruments relating to or
securing this Note, or of the performance of any covenants, conditions or
agreements hereof or thereof or the taking or release of collateral securing
this Note. Any such action taken by Holder shall not discharge the liability of
any party to this Note.




HOLDER
 
 
TPG, LLC
 
By: ____________________
 
Its: ____________________
 
MAKER
 
 
Assured Pharmacy, Inc.
 
By: Robert DelVecchio
 
Its: Chief Executive Officer